Citation Nr: 1014420	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  09-22 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of fracture of proximal phalanx of the right thumb. 

2.  Entitlement to a compensable evaluation for pilondial 
cyst, post operative. 

3.  Entitlement to a compensable rating for sebaceous cyst of 
the left cheek. 

4.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1951 to 
February 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

The Veteran requested and was scheduled for a VA Board 
hearing in February 2010 but failed to report for that 
hearing and provided no explanation for not appearing at the 
hearing.  The Board will therefore proceed with his appeal as 
though the request for a hearing had been withdrawn.  See 
38 C.F.R. § 20.704(d). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's residuals of fracture of proximal phalanx 
of the right thumb is not manifested by a gap of 1 to 2 
inches (2.5 to 5.1 cm) between the thumb pad and the fingers 
with the thumb attempting to oppose the fingers

2.  The Veteran's post operative pilondial cyst is not 
manifested by a scar that is deep or causes limited 
motion in an area or areas exceeding 6 square inches (39 
sq. cm.).

3.  The Veteran's sebaceous cyst of the left cheek is not 
manifested by any characteristics of disfigurement of the 
head, face, or neck. 

4.  The preponderance of the evidence shows that the 
Veteran's multiple non-compensable service connected 
disabilities do not interfere with his normal employability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of 
fracture of proximal phalanx of the right thumb have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Codes 5228 (2009).

2.  The criteria for a compensable rating for post operative 
pilondial cyst have not been met.  38 U.S.C.A. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7801, 7819 (2009).

3.  The criteria for a compensable rating for sebaceous cyst 
of the left cheek have not been met.  38 U.S.C.A. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7800, 7819 (2009).

4.  The criteria for a compensable evaluation based on 
multiple non-compensable service connected disabilities are 
not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
3.324 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The Veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, legally adequate notice was provided to the Veteran in 
September 2007 correspondence.  This letter detailed the 
elements of an increased rating claim, described the evidence 
and information necessary to substantiate the claims, and set 
forth the respective responsibilities of VA and the Veteran 
in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) held that, upon receipt of an application for service 
connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also 
require notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the RO informed the 
Veteran of the disability rating and effective dates in the 
September 2007 letter. 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished with respect to the issues decided here, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained service treatment records and VA 
treatment records.  The RO also afforded the Veteran VA 
examinations in October 2007, January 2008, and December 
2009.  The Board finds these examinations are adequate for 
rating purposes since the medical findings are stated in 
terms conforming to the applicable rating criteria.  Massey 
v. Brown, 7 Vet. App. 204 (1994).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Veteran failed to appear to his Board hearing. 

No further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.  

II. Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability require review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to 
which evaluation to apply, the higher evaluation is for 
application if the disability more closely approximates the 
criteria for that rating; otherwise, the lower rating is for 
assignment.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).   In cases involving 
a claim for an increased rating, VA's primary focus is upon 
the current level of the Veteran's disability.  This will 
include a review of medical and lay evidence of record 
beginning one year prior to the time Veteran requested an 
increase rating.  That being said, VA will also review the 
history of the Veteran's disability in order to ensure that 
the decision regarding the current disability rating accounts 
for all the prior treatment and the severity of the disorder.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision in regards to the post operative pilondial 
cyst and sebaceous cyst is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods. 

In regards to the residuals of a fracture of the proximal 
phalanx of the right thumb, the Board notes that in Fenderson 
v. West, 12 Vet. App. 119, 126 (1999)  the Court noted an 
important distinction between an appeal involving a Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection, and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the Veteran.  
See 38 C.F.R. §§  3.102, 4.3




Residuals of fracture of proximal phalanx of the right thumb

The June 2008 rating decision granted the Veteran service 
connection and a noncompensable rating for residuals of 
fracture of proximal phalanx of the right thumb effective 
June 27, 2007.  

The Veteran was granted a noncompensable rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5228.  Diagnostic Code 5228 
applies to limitation of motion of the thumb and assigns a 
non-compensable rating (zero percent) for a gap of less than 
one inch (2.5 cm) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.  A 10 percent 
rating evaluation for a gap of 1 to 2 inches (2.5 to 5.1 cm) 
between the thumb pad and the fingers with the thumb 
attempting to oppose the fingers.  A 20 percent rating 
evaluation is assigned when there is a gap of more than 2 
inches (5.1 cm) between the thumb pad and the fingers with 
the thumb attempting to oppose the fingers.  

In order for the Veteran to be granted a compensable rating 
there needs to be evidence of a gap of 1 to 2 inches (2.5 to 
5.1 cm) between the thumb pad and the fingers with the thumb 
attempting to oppose the fingers.  However, after a careful 
review of the Veteran's claims file the Board finds that the 
Veteran's residuals of fracture of proximal phalanx of the 
right thumb are not manifested by any limitation of motion.  
At the Veteran's January 2008 and December 2009 VA 
examinations it was specifically noted that there was no gap 
between the thumb pad and tips of fingers on attempted 
opposition of thumb to fingers or between the finger and 
proximal transverse crease of the hand on maximal flexion of 
the finger.  It was also noted that though he had an overall 
decrease of hand strength in the right hand there was no 
decrease in strength for pushing, pulling, and twisting.  
There was also no decreased dexterity for twisting, probing, 
writing, touching, and expression.  He had no flare-ups of 
joint symptoms or any amputation or deformity of the fingers.  
The January 2008 VA examiner noted that the Veteran's right 
thumb had normal range of motion, there were no deformities 
or abnormalities found, his neurovascular status of the right 
hand was intact, and grip strength was equal.  X-ray study 
showed a linear metallic density of 3 mm in the thumb and an 
old healed fracture of the distal radius and ulna.  

When, as here, an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic codes, 
any additional functional loss the Veteran may have by virtue 
of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These factors 
include more or less movement than normal, weakened movement, 
premature/excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  On examination the Veteran had normal range 
of motion and there was no mention of any functional 
impairment due to pain, weakness, fatigability, 
incoordination, or flare-ups.  Therefore, the Board finds 
that the Veteran's noncompensable disability rating already 
contemplates any limitations and a rating under DeLuca is not 
warranted.  

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the Veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).  The file does not show, 
and the Veteran has not alleged, that the criteria for 
extraschedular rating apply to the residuals of fracture of 
proximal phalanx of the right thumb.  The January 2008 VA 
examination specifically stated that the Veteran was not 
employed because he retired in 1993 due to eligibility by age 
or duration of work and that his right thumb had no effect on 
his daily activities. 

In sum, the Board finds that the Veteran has normal range of 
motion of his right thumb and it is not manifested by a gap 
of one to two inches (2.5 to 5.1 cm) between the thumb pad 
and the fingers with the thumb attempting to oppose the 
fingers.  Therefore, a compensable rating for residuals of 
fracture of proximal phalanx of the right thumb is not 
warranted.

Post Operative Pilondial Cyst

A July 1955 rating decision granted the Veteran service 
connection for a post operative pilondial cyst with a 
noncompensable rating.  In June 2008 the RO continued the 
Veteran's noncompensable rating for his post operative 
pilondial cyst under 38 C.F.R. § 4.118, Diagnostic Code 7819-
7801.  The Board notes that prior to this appeal, the 
diagnostic criteria for evaluating skin disorders, including 
38 C.F.R. § 4.118, Diagnostic Code 7801, were substantially 
revised.  Since these revisions were effectuated as of August 
30, 2002, and the Veteran's claim was filed on June 27, 2007, 
the Board finds that only the new rating criteria is 
effective.  See 67 Fed. Reg. 49,590 - 49,599 (2002), codified 
at 38 C.F.R. § 4.118, Diagnostic Codes 7800-05 (2005).   The 
Board also notes that the regulations pertaining to rating 
skin disabilities were revised once again, effective October 
23, 2008.  However, those revised provisions are applicable 
only to claims received on or after October 23, 2008. Because 
the current claims were received prior to that date, those 
revisions do not apply in this case. 73 Fed. Reg. 54708 
(Sept. 23. 2008).

The Veteran was granted a noncompensable rating under 38 
C.F.R. § 4.118 Diagnostic Codes 7819-7801.  Diagnostic Code 
7819 provides that benign skin neoplasms are rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), or rated on impairment of function.  Diagnostic Code 
7801 provides ratings for scars, other than the head, face, 
or neck, that are deep or that cause limited motion.  Scars 
that are deep or that cause limited motion in an area or 
areas exceeding 6 square inches (39 sq. cm.) are rated 10 
percent disabling.  Scars in an area or areas exceeding 12 
square inches (77 sq. cm.) are rated 20 percent disabling.  
Scars in an area or areas exceeding 72 square inches (465 sq. 
cm.) are rated 30 percent disabling.  Scars in an area or 
areas exceeding 144 square inches (929 sq. cm.) are rated 40 
percent disabling.  Note (1) to Diagnostic Code 7801 provides 
that scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a deep scar is one associated with underlying soft tissue 
damage.  
 
In order for the Veteran to be granted a compensable rating 
for his postoperative pilondial cyst there needs to be 
evidence of a scar that is deep or that causes limited motion 
in an area or areas exceeding 6 square inches (39 sq. cm.).  
However, at his October 2007 and December 2009 VA 
examinations it was noted that the Veteran's scar was 11.5 cm 
long by 2 mm wide; it was noted that the scar slightly 
widened as it moved upward and that it was located on the 
posterior surface of his trunk.  At the December 2009 VA 
examination it was noted to be a very thin, flesh colored, 
smooth surfaced superficial scar that was about 1 inch his 
gluetal fold extending upward.  There was a slight depression 
of the scar in the middle upper portion.  The scar was noted 
to be non-tender to palpation and he felt monofilament 
sensitivity both around the scar and the scar itself.  On 
examination the scar was not painful and there were no signs 
of skin breakdown, inflammation, edema, or keloid 
information.  It was also noted that it was superficial and 
there were no other disabling effects.  

The Board finds that since the Veteran's post operative 
pilondial cyst is superficial, does not cause limitation of 
motion, and is only 11.5cm long by 2 mm wide it does not meet 
the criteria for a 10 percent disability rating under 
Diagnostic Code 7801.  
In addition, the Board notes that the Veteran does not meet 
the criteria for a 10 percent rating under Diagnostic Code 
7803 since there is no evidence that his pilondial cyst is 
manifested as a superficial unstable scar.  There is also no 
evidence that it is manifested as a superficial scar that is 
painful on examination for a 10 percent disability rating 
under Diagnostic Code 7804.

As noted above in exceptional cases an extraschedular 
evaluation may be assigned.  However, the file does not show, 
and the Veteran has not alleged, that the criteria for 
extraschedular rating apply to his post operative pilondial 
cyst.  The Veteran's VA examinations specifically stated that 
the Veteran was not employed because he retired in 1993 due 
to eligibility by age or duration of work.  Therefore, the 
Board finds that there is no evidence that his post operative 
pilondial cyst markedly interferes with his employment or 
required frequent periods of hospitalization in order to 
render the application of the rating schedule impractical.  
38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 
(1993).

In sum, the Board finds that the Veteran's post operative 
pilondial cyst is not manifested by a scar that is deep or 
that causes limited motion in an area or areas exceeding 6 
square inches (39 sq. cm.).  Therefore, a compensable rating 
for post operative pilondial cyst is not warranted. 

Sebaceous Cyst of the Left Cheek 

In July 1955 the RO granted the Veteran service connection 
for sebaceous cyst of the left cheek with a noncompensable 
rating.  In the June 2008 rating decision the RO continued 
the Veteran's noncompensable rating.  As noted above, the 
diagnostic criteria for evaluating skin disorders were 
substantially revised as of August 30, 2002, and then again, 
effective October 23, 2008.  However, the newest revisions 
are applicable only to claims received on or after October 
23, 2008.  Because the current claims were received prior to 
that date, those revisions do not apply in this case. 73 Fed. 
Reg. 54708 (Sept. 23. 2008).

The Veteran was granted a noncompensable rating under 38 
C.F.R. § 4.118, Diagnostic Codes 7819-7800.  Diagnostic Code 
7800 provides ratings for disfigurement of the head, face, or 
neck.  Note (1) to Diagnostic Code 7800 provides that the 8 
characteristics of disfigurement, for purposes of rating 
under 38 C.F.R. § 4.118, are: scar is 5 or more inches (13 or 
more cm.) in length; scar is at least one-quarter inch (0.6 
cm.) wide at the widest part; surface contour of scar is 
elevated or depressed on palpation; scar is adherent to 
underlying tissue; skin is hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture is 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue is missing in an area exceeding six square inches (39 
sq. cm.); and skin is indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder with one 
characteristic of disfigurement of the head, face, or neck is 
rated 10 percent disabling.  A skin disorder of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement, is rated as 30 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, is rated 50 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement, is rated 80 percent 
disabling.  Note (2) to Diagnostic Code 7800 provides that 
tissue loss of the auricle is to be rated under Diagnostic 
Code 6207 (loss of auricle), and anatomical loss of the eye 
under Diagnostic Code 6061 (anatomical loss of both eyes) or 
Diagnostic Code 6063 (anatomical loss of one eye), as 
appropriate.  Note (3) provides that unretouched color 
photographs are to be taken into consideration when rating 
under these criteria.  38 C.F.R. § 4.118.  

Therefore, in order for the Veteran to be granted a 10 
percent rating there needs to be evidence of one 
characteristic of disfigurement of the head, face, or neck.  
However, after a careful review of the Veteran's claims file 
the Board finds that the Veteran does not have any 
characteristics of disfigurement.  At the Veteran's October 
2007 VA examination it was noted that the exposed area that 
was affected was less than 5 percent.  At the December 2009 
VA examination it was noted to be 7 cm long by 3 mm wide, 
mildly hyperpigmented, thin, smooth surfaced, non-tender to 
palpation, and a superficial scar.  The scar was noted to not 
be painful, there were no signs of skin breakdown, it was 
noted to be superficial with no evidence of inflammation, 
edema, or keloid formation.  Therefore, since there is no 
evidence of a disfigurement characteristic he does not 
warrant a compensable rating. 

As noted above in exceptional cases an extraschedular 
evaluation may be assigned.  However, the file does not show, 
and the Veteran has not alleged, that the criteria for 
extraschedular rating apply to his sebaceous cyst of the left 
cheek.  The Veteran's VA examinations specifically stated 
that the Veteran was not employed because he retired in 1993 
due to eligibility by age or duration of work.  Therefore, 
the Board finds that there is no evidence that his sebaceous 
cyst of the left cheek markedly interferes with his 
employment or required frequent periods of hospitalization in 
order to render the application of the rating schedule 
impractical.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet 
App. 225, 229 (1993).

In sum, the Board finds that the Veteran's sebaceous cyst of 
the left cheek is not manifested by a characteristic of 
disfigurement as described in Diagnostic Code 7801.  
Therefore, a compensable rating is not warranted for his 
sebaceous cyst of the left cheek. 

Entitlement to 10 percent evaluation based on multiple 
service-connected disabilities

Whenever a Veteran is suffering from two or more separate 
permanent service connected disabilities of such character as 
to clearly interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the Rating Schedule, the rating agency is authorized to apply 
a 10 percent rating, but not in combination with any other 
rating.  38 C.F.R. § 3.324.

In this case, the Veteran is service connected for three 
disabilities, residuals of fracture of proximal phalanx of 
the right thumb; post operative pilondial cyst; and a 
sebaceous cyst of the left cheek.  Each of these disabilities 
is evaluated as noncompensable.  However, there is no 
convincing evidence in the claims file to show that the 
Veteran can not be employed as a result of these service-
connected disabilities.  In addition, the Board notes that at 
the VA examinations it was specifically stated that the 
Veteran was not employed because he retired in 1993 due to 
eligibility by age or duration of work. 

In view of the foregoing, the Board finds that the criteria 
for the assignment of a 10 percent evaluation under the 
provisions of 38 C.F.R. § 3.324 have not been met. 


ORDER

A compensable evaluation for residuals of fracture of 
proximal phalanx of the right thumb is denied. 

A compensable evaluation for pilondial cyst, post operative 
is denied.

A compensable rating for sebaceous cyst of the left cheek is 
denied. 

A 10 percent evaluation based on multiple, noncompensable 
service-connected disabilities is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


